THEATTORN~Y                  GENEHAL

                            OIFTEXA~




                                             Febrmry 3, 1939


Mr. StirlingT. Phelps
CoumtyAttorney
Webb county
Laredo,Texas

DearMr. Phalps:

                                   OpinionNo. O-255
                                   RE: May Webb Comty Issue Ponds or
                                       Warrants to Raise Funds with
                                       which to Acquire Propertyand
                                       Erect Buildingsfor the @urposes
                                       coveredby Art. 2372D, Il.C. S.
                                       1925, CountyHorticulturaland
                                       AgriculturalExhibits,Section 1

In reply to your letterof January'& submittingthe above captioned
questionto this departmentfor an opinion,pIsam be advisad;thatwe are
hereby adoptingthe opinionof this departmentas renderedNovember4, 1938,
and which opinionwas in answer to ~asimilarquestionsubmittedon October
24, 1938..

As indicatedin your recent letter,t&Fe has been 8ome changein the plans
of the Convaissicner'
                   Court with referenceto the set-up for the buildings
as set forth in your first inquiry. We are of the opinionthat such change,
                                         does not in anywiseaffect our
as in suggestedin your last conrmunication,
previousruling in this matter.

Accordingly,you are respectfullyadvised that the Commissioners'  Court of
Webb County has the right, under the law, to order an electionto determine
whether or not bonds shouldbe issuedfor the purposeof buildingthe nece-
ssary buildingpursuantto Articla 2372D.

It is our furtheropinionthat the Commissioners'Court would have the
right to issuewarrantsfor this purpose,but must be issuedas provided
by Articie 2368~.

                                        Yours respectfully

CEC-6                              A!ECORNEY
                                           OENERAL,OFTEXAS
APPROVED:                          m
GERALDC.MAnn                         ClarenceC. Crowe
ATTORNkYCETEBALOFTEXAS                     Assistant